Dowling, J.:
In the accompanying appeal (Matter of Continental Guaranty Corp. v. Craig, No. 1, 212 App. Div. 236) the order setting aside the verdict for petitioner and directing a verdict for respondents, which is the basis of the present order dismissing the proceeding, has been reversed and the verdict of the jury reinstated. The order now under consideration should, therefore, be reversed, with costs to appellant, and the motion to dismiss the alternative mandamus order and the petition filed herein and to grant the costs of the proceeding to defendants should be denied, with ten dollars costs. And the proceeding is remitted to Special Term for the entry of an appropriate order upon the reinstated verdict of the jury in favor of the petitioner herein.
Clarke, P. J., Merrell and McAvoy, JJ., concur; Burr, J., dissents.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, and the proceeding remitted to the court at Special Term for the entry of an appropriate order upon the reinstated verdict of the jury in favor of the relator [petitioner] herein.